Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on November 16, 2021.
Claims 1-3, 5, 7-12, 14-15, 17-20 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
 
Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-2, and 5 were rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. US Patent Publication No. 2018/0248960 in view of Pelloin, US Patent Publication No. 2021/0248138 and Gefen et al. US Patent Publication No. 2019/0228296.
Claims 8, 10, and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. US Patent Publication No. 2018/0248960 in view of Chandangoudar US Patent Publication No. 2017/0288945, Lakshmanan et al. US Patent Publication No. 2014/0006871 (“Lakshmanan”), Pelloin, US Patent Publication No. 2021/0248138, and Gefen et al. US Patent Publication No. 2019/0228296.
Claims 14-15, 17-19 were rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. US Patent Publication No. 2018/0248960 in view of Lakshmanan et al. US Patent Publication No. 2014/0006871, Pelloin, US Patent Publication No. 2021/0248138, Szigeti US Patent Publication No. 2020/0162353, and Gefen et al. US Patent Publication No. 2019/0228296.

The examiner also notes McColl et al. US Patent Publication No. 2007/0129893, which is not relied upon, that teaches a bubble graph comprising bubbles, on x-y axis, that are sized based on impact of each event (fig. 22, para. [0123]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. US Patent Publication No. 2018/0248960 (“Maheshwari”) in view of Lakshmanan et al. US Patent Publication No. 2014/0006871 (“Lakshmanan”), Gefen et al. US Patent Publication No. 2019/0228296 (“Gefen”), and Brugler et al. US Patent Publication No. 2018/0095856 (“Brugler”).

Maheshwari teaches an interactive Graphical User Interface (GUI) implemented via instructions executable by a processing device, the interactive GUI comprising: 
a main display area configured to display one or more geometrical shapes representing one or more alarm clusters, respectively (para. [1180] automatic event grouping for consolidated display and for consolidated processing… of related events joined together into an event group. see fig. 34ZD10,  para. [1224] user interface… for grouped events.  subgroup tokens), and one or more interactive objects that, when selected by a user, provide additional information associated with the one or more alarm clusters (para. [1224] each event subgroup token is interactive to enable the user to designate the selection of the 
wherein the main display area is configured to display the geometrical shapes in a graph having an x-axis and a y-axis, wherein one of the y-axis and the x-axis represents an elapsed time since each respective alarm cluster was detected, wherein the one or more geometrical shapes each with a corresponding size are displayed in the graph on corresponding values for the x-axis and the y-axis (fig. 34ZD10, para. [1224] time axis value indicators 91724).
Maheshwari does not expressly teach wherein each alarm cluster represents a potential root-cause event in a system, and wherein another of the y-axis and the x-axis represents one of a number of services affected by each potential root-cause event an amount of bandwidth at risk.
Maheshwari does not teach that the shapes have a size based on an effect of an associated alarm.    
Lakshmanan teaches determining one or more alarm clusters, wherein each alarm cluster represents a potential root-cause event in a multi-layer network (para. [0043] network topology, network level nodes. device topology, various components and configurations within the various network level nodes.  para. [0047] generates correlations between events, groups or allocates events into a cluster of events such that events in the same cluster are indicative of a common root cause.  para. [0055] ranks the clusters based on… potential critically of each cluster).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Lakshmanan’s disclosure of determining clusters that represent a potential root-cause event such that each cluster of Maheshwari represent a potential root-cause event in a system.  One of ordinary skill in the art would have been motivated to do so because Maheshwari describes grouping events based on certain policy/criteria and similarly describes providing monitoring operations to facilitate diagnosing root cause of performance problems (para. [1668],[1692]).  Lakshmanan’s disclosure of diagnosis by identifying relationships in events indicative of a common root cause would have assisted users in visualizing and analyzing problems in the network (para. [0047],[0060]).  Lakshmanan also would have provided the benefit of automated monitoring and diagnosis of the network (para. [0008]).  

Brugler teaches a display area configured to display geometrical shapes, wherein each of the one or more geometrical shapes has a size based upon an effect of an associated alarm wherein the main display area is configured to display the geometrical shapes in a graph having an x-axis and a y-axis, wherein the one or more geometrical shapes each with a corresponding size are displayed in the graph on corresponding values for the x-axis and the y-axis (para. [0014] problems, errors, or other events arise.  para. [0027] event attributes 202 may include the importance attribute 220, which may include… overall impact of the event on the system.  para. [0028] SLA attribute, levels of coverage that service agreements cover in relation to the event.  para. [0029] event attribute… higher the number may represent the higher the severity.  costs… to repair may receive an attribute value.  para. [0030] graph, x-coordinate, y-coordinate.  bubble size 310 may represent the SLA 242.  para. [0032] bubbles representing events, bubble size dimension 310 may be seen by the various sized bubbles.  larger the attribute value is for each event in values table 134 for the SLA attribute 242, the larger the bubble.  para. [0033] user may change one of the attributes assigned to a dimension to another attribute).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari and Gefen with Brugler’s disclosure of displaying geometrical shapes, bubbles, have varying 

Regarding claim 2, Maheshwari in view of Lakshmanan, Gefen, and Brugler teach the interactive GUI of claim 1, wherein the main display area is configured to show various degrees of urgency of each of the one or more alarm clusters so as to enable the user to prioritize a plurality of potential root-cause events in the system for remediation of the plurality of root-cause events (Maheshwari: fig. 34ZD10, para. [1224] display a grouped events severity-by-time.  each event subgroup token is color-coded in accordance with its severity, and sized).

Regarding claim 3, Maheshwari does not expressly teach the interactive GUI of claim 1, further comprising a visualization module configured to obtain the one or more alarm clusters from a service event aggregating module, wherein the service event aggregating module is configured to obtain a plurality of alarms from detectors in communication with the system and determine correlations among the alarms to aggregate the alarms into the one or more alarm clusters.
Lakshmanan teaches a visualization module configured to obtain the one or more alarm clusters from a service event aggregating module (para. [0047] correlation engine 304 groups or allocates events into cluster of events.  para. [0055] ranking engine 306 ranks the clusters), wherein the service event aggregating module is configured to obtain a plurality of alarms from detectors in communication with the system and determine correlations among the alarms to aggregate the alarms into the one or more alarm clusters (para. [0034] agent… generate information to send to the network analytics module.  para. [0041] raw events… failure.  para. [0047] correlation engine 304 generates correlations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 5, Maheshwari in view of Lakshmanan, Gefen, and Brugler teach the interactive GUI of claim 4, wherein the main display area is further configured to periodically update a position of the one or more geometrical shapes with respect to the x-axis based on the elapsed time (Maheshwari: fig. 34ZD10, para. [1224] timeline for a particular event group.  time axis value indicators 91724).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Lakshmanan, Gefen, Brugler, and Lin US Patent Publication No. 2018/0123924 (“Lin”).

Regarding claim 7, Maheshwari does not teach the interactive GUI of claim 1, wherein the main display area is configured to alter the display of the one or more geometrical shapes to indicate a service that is down.
Lin teaches a main display area configured to alter display of one or more geometrical shapes to indicate a service that is down (para. [0016] changes the color of the node icon corresponding to the failed service).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Lin’s disclosure such that the one or more tokens in Maheshwari is further changed to indicate a failed service.  One of ordinary skill in the art would have been motivated to do so because Maheshwari describes identifying and displaying events corresponding to services (para. [01221], fig. 34ZD10).  Maheshwari also describes identifying services that are down (para. [1546]).  Therefore, it would have been beneficial to have provided users with updates to operation of services and visual alerts regarding failed services. 

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. US Patent Publication No. 2018/0248960 (“Maheshwari”) in view of Chandangoudar US Patent Publication No. 2017/0288945 (“Chandangoudar”), Lakshmanan et al. US Patent Publication No. 2014/0006871 (“Lakshmanan”), Gefen et al. US Patent Publication No. 2019/0228296 (“Gefen”), and Brugler et al. US Patent Publication No. 2018/0095856 (“Brugler”).

Regarding claim 8, Maheshwari teaches a method comprising the steps of 
obtaining alarms from a multi-layer network (para. [0297] creating an alarm.  para. [0833] alarms… for abnormal behavior.  para. [0533] receive machine data… network devices. para. [0638] performance of services.  para. [0342] networks); 
correlating the alarms across the multi-layer network (para. [01189] identifies notable events for membership in an event group according to an event group policy); and 
presenting a visualization of the correlated alarms, wherein the visualization includes a main display area to display one or more geometrical shapes representing one or more alarm clusters, respectively (para. [1180] automatic event grouping for consolidated display and for consolidated processing… of related events joined together into an event group. see fig. 34ZD10,  para. [1224] user interface… for grouped events.  subgroup tokens), wherein one or more interactive objects that, when selected by a user, provide additional information associated with the one or more alarm clusters (para. [1224] each event subgroup token is interactive to enable the user to designate the selection of the subgroup token.  event subgroup detail element 91734… for a selected subgroup token and display information);
wherein the step of presenting the visualization includes plotting the geometrical shapes, which correspond to the correlated alarms and services, on a graph of having a first axis and a second axis, wherein the second axis is time, wherein the one or more geometrical shapes each with a corresponding size are displayed in the graph on corresponding values for the x-axis and the y-axis (fig. 34ZD10. see 
Maheshwari does not teach correlating the alarms across the multi-layer network based on a combination of time, flow relationships, and layer relationships.
Maheshwari does not teach wherein each alarm cluster represents a potential root-cause event in the multi-layer network, wherein each of the one or more geometrical shapes has a size based upon an effect of an associated alarm; and wherein the first axis is one of affected bandwidth and number of services affected.
 Chandangoudar teaches obtaining alarms from a multi-layer network and correlating the alarms across the multi-layer network based on a combination of time, flow relationships, and layer relationships (para. [0029] specified time.  utilize network flow data.. correlate a link or node failure or a performance threshold breach in the underlay network to overlay network flows across that link or node.  correlate overlay network performance degradation to a set of events in the underlay network pertaining to link utilization, node or link failures and routing changes in the underlay network.  para. [0048] specified time for identifying relationship between the events).  Chandangoudar is in a similar field of determining and correlating events.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Chandangoudar’s disclosure by correlating alarms across the multi-layer network.  One of ordinary skill in the art would have been motivated to do so because Maheshwari is directed to servicing monitoring and identifying issues for correction.  Chandangoudar would have provided benefits of assisting users in identifying issues in the network and determining corrective actions (para. [0032]).  Furthermore, Chandangoudar would have provided benefits of achieving end-to-end operation visibility, eliminating blind spots, and troubleshooting of issues in networks (para. [0033]).
Lakshmanan teaches determining one or more alarm clusters, wherein each alarm cluster represents a potential root-cause event in a multi-layer network (para. [0043] network topology, network level nodes. device topology, various components and configurations within the various network level 
Gefen teaches a visualization including plotting events, on a graph having a first axis and a second axis, wherein the first axis is affected bandwidth and the second axis is time (fig. 4; para. [0046] graph 402 of network showing events as the performance of the network… along a timeline… unit of performance can be any appropriate measurable metric, such as bandwidth, graph 402 is tagged with an indexed label identifying each of the events).  Gefen comes from a similar field of endeavor of determining a root cause of an event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Maheshwari with Gefen by enabling the y-axis to represent an amount of bandwidth at risk.  One of ordinary skill in the art would have been motivated to do so for benefits of assisting users in identifying significant events and decision making by providing information regarding various performance of the system associated with events (para. [0027]).
Brugler teaches a display area configured to display geometrical shapes, wherein each of the one or more geometrical shapes has a size based upon an effect of an associated alarm, wherein the one or more geometrical shapes each with a corresponding size are displayed in the graph on corresponding 

Regarding claim 10, Maheshwari does not expressly teach the method of claim 8, wherein the multi-layer network includes interconnected functions
Chandangoudar teaches the multi-layer network including interconnected functions (para. [0023] network structured on an underlying network and using the underlying network's data transmission function).  Chandangoudar is in a similar field of determining and correlating events.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Chandangoudar’s disclosure of a multi-layer network that includes interconnected functions.  One of ordinary skill in the art would have been motivated to do so because 

Regarding claim 11, Maheshwari teaches the method of claim 8, where one or more services are affected by the first service. (para. [1557] dependencies between the services… performance problem with operation of one service may affect the other service).  Maheshwari does not teach wherein the step of obtaining includes obtaining an alarm related to a first service at a first layer, and wherein the step of correlating the alarms includes correlating one or more alarms at other layers.
Chandangoudar obtaining an alarm related to a first service at a first layer, and wherein the step of correlating the alarms includes correlating one or more alarms at other layers. (para. [0029] correlate a link or node failure or a performance threshold breach in the underlay network to overlay network flows across that link or node.  correlate overlay network performance degradation to a set of events in the underlay network pertaining to link utilization, node or link failures and routing changes in the underlay network.  para. [0048] specified time for identifying relationship between the events).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Chandangoudar’s disclosure of obtaining an alarm related to a first service at a first layer, and wherein the step of correlating the alarms includes correlating one or more alarms at other layers.  One of ordinary skill in the art would have been motivated to do so because Chandangoudar would have provided benefits of achieving end-to-end operation visibility, eliminating blind spots, and troubleshooting of issues in networks (para. [0033]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Chandangoudar, Lakshmanan, Gefen, Brugler, and Szigeti, US Patent Publication No. 2020/0162353 (“Szigeti”)


Szigeti teaches a visualization that includes a logarithmic scale (para. [0020] logarithmic timeline can show the entire history at a single glance. para. [0021] bifocal timeline graph (e.g., including a logarithmic portion) for network analytics can show, in a single view, a health score (or other variable) over the course of an entire… history of the variable).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Szigeti’s disclosure such that the visualization of Maheshwari includes a logarithmic scale.  One of ordinary skill in the art would have been motivated to do so because Maheshwari’s display is presented with a timeline, and it would have been beneficial to use a logarithmic scale to show information over a longer period of time (Szigeti: para. [0020] operators can see outliers in health scores.  para. [0021] show, in a single view, a health score (or other variable) over the course of an entire... history of the variable). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Chandangoudar, Lakshmanan, Gefen, Brugler, and Perrett et al. US Patent Publication No. 2017/0346701 (“Perrett”).

Regarding claim 12, Maheshwari does not teach the method of claim 8, wherein the step of correlating utilizes a data model that tracks each layer in the multi-layer network.
Perrett discloses utilizing a data model that tracks each layer in the multi-lay network (para. [0038] data model describing the network.  para. [0115] data model… effects of failure can be computed for both layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maheshwari and Chandangoudar with Perrett’s disclosure of utilizing a data model that tracks each layer in the multi-lay network.  One of ordinary skill in the art would have been motivated to do so because Chandangoudar similarly discloses correlating events by utilizing data that tracks each layer in the multi-layer network.  para. [0030] .

Claims 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. US Patent Publication No. 2018/0248960 (“Maheshwari”) in view of Lakshmanan et al. US Patent Publication No. 2014/0006871 (“Lakshmanan”), Szigeti US Patent Publication No. 2020/0162353 (“Szigeti”), Gefen et al. US Patent Publication No. 2019/0228296 (“Gefen”), and Brugler et al. US Patent Publication No. 2018/0095856 (“Brugler”).

Regarding claim 14, Maheshwari teaches a system comprising
 a processor, and a memory device configured to store software logic having instructions that, when executed, enable the processor to “determine” alarms based on parameters (para. [0297] creating an alarm.  para. [0833] alarms… for abnormal behavior.  para. [0533] receive machine data… network devices); 
analyze the alarms to determine correlations among sets of alarms to group related alarms into bundles (para. [1180] automatic event grouping.  para. [01189] identifies notable events for membership in an event group according to an event group policy); and 
graphically display each bundle as a single object on an interactive Graphical User Interface (GUI) including a main display area for displaying one or more geometrical shapes that represents one or more alarm clusters, respectively (para. [1180] automatic event grouping for consolidated display and for consolidated processing… of related events joined together into an event group. see fig. 34ZD10,  para. [1224] user interface… for grouped events.  subgroup tokens), the GUI further including one or more interactive objects that, when selected by a user, provide additional information associated with the one or more alarm clusters (para. [1224] each event subgroup token is interactive to enable the user to designate 
wherein the graphically display on the interactive GUI includes displaying each bundle in a graph having a first axis and a second axis, the first axis representing an age of the respective bundle, wherein the one or more geometrical shapes each with a corresponding size are displayed in the graph on corresponding values for the x-axis and the y-axis (fig. 34ZD10. see bubbles 91730, 91734, event detail list area 91740. para. [1224] time axis value indicators 91724.  para. [1225] event list entries, textual description of the event).
Maheshwari does not teach the processor to receive alarms based on parameters detected at different points of a multi-layer network, wherein each alarm cluster represents a potential root-cause event in the multi-layer network.
Maheshwari does not teach the graph is a logarithmic graph; each of the one or more geometrical shapes has a size based upon an effect of an associated alarm; and the second axis representing one of an amount of bandwidth at risk and a number of affected services on account of the bundle.
Lakshmana teaches receiving alarms based on parameters detected at different points of a multi-layer network (fig. 1, para. [0034] server, 104, switch 106, switch 108.  run switch level diagnostics and health checks… to generate information.  para. [0041] raw events… failure); and determining one or more alarm clusters, wherein each alarm cluster represents a potential root-cause event in a multi-layer network (para. [0043] network topology, network level nodes. device topology, various components and configurations within the various network level nodes.  para. [0047] generates correlations between events, groups or allocates events into a cluster of events such that events in the same cluster are indicative of a common root cause.  para. [0048] time information, other characteristics of the event).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Lakshmanan’s disclosure of receiving alarms based on parameters detected at different points of a multi-layer network and determining clusters that represent a potential root-cause event such that each of the clusters of Maheshwari represent a potential root-cause 
Szigeti teaches a logarithmic graph having a first axis and a second axis (para. [0020] logarithmic timeline can show the entire history at a single glance. para. [0021] bifocal timeline graph (e.g., including a logarithmic portion) for network analytics can show, in a single view, a health score (or other variable) over the course of an entire… history of the variable).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Szigeti’s disclosure such that the visualization of Maheshwari includes a logarithmic scale.  One of ordinary skill in the art would have been motivated to do so because Maheshwari’s display is presented with a timeline, and it would have been beneficial to use a logarithmic scale to show information over a longer period of time (Szigeti: para. [0020] operators can see outliers in health scores.  para. [0021] show, in a single view, a health score (or other variable) over the course of an entire... history of the variable). 
Gefen teaches graphically displaying a graph having a first axis and a second axis, the first axis representing an age and the second axis representing an amount of bandwidth at risk (fig. 4; para. [0046] graph 402 of network showing events as the performance of the network… along a timeline… unit of performance can be any appropriate measurable metric, such as bandwidth, graph 402 is tagged with an indexed label identifying each of the events).  Gefen comes from a similar field of endeavor of determining a root cause of an event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Maheshwari with Gefen by enabling the y-axis to represent an amount of bandwidth at risk.  One of ordinary skill in the art would have been motivated to do so for benefits of assisting users in identifying significant events and decision making by providing information regarding various performance of the system associated with events (para. [0027]).


Regarding claim 15, Maheshwari does not teach the system of claim 14, wherein the bundles are grouped based on one or more of similar issues within a layer stack, proximity within the multi-layer network, and one or more issues occurring at the same time.  
Lakshmanan teaches grouping bundles based on one or more of similar issues within a layer stack, proximity within the multi-layer network, and one or more issues occurring at the same time (para. 

Regarding claim 17, Maheshwari in view of Lakshmanan, Szigeti, Gefen, and Brugler teach the system of claim 14, wherein the instruction further enables the processor to perform a visualization process to convert the alarm bundles into geometric shapes (Maheshwari: para. [1180] automatic event grouping for consolidated display and for consolidated processing… of related events joined together into an event group. see fig. 34ZD10, para. [1224] user interface… for grouped events.  subgroup tokens).

Regarding claim 18, Maheshwari does not expressly teach the system of claim 14, further comprising a network interface configured to receive the alarms from detectors of Network Elements (NEs) distributed throughout the multi-layer network.
Lakshmanan teaches a network interface configured to receive the alarms from detectors of Network Elements distributed throughout a multi-layer network (para. [0034] agent… generate information to send to the network analytics module.  para. [0041] raw events… failure.  para. [0047] correlation engine 304 generates correlations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Lakshmanan’s disclosure of a network interface configured to receive the alarms from detectors of Network Elements distributed throughout a multi-layer network.  One of ordinary skill in the art would 

Regarding claim 19, Maheshwari teaches the system of claim 14, wherein graphically displaying the bundles.  Maheshwari does not expressly teach the displaying includes displaying a feature to indicate an urgency of the bundle with respect to an amount of services affected by the bundle, an amount of bandwidth affected by the bundle, or a sensitivity of issues for customers.
Lakshmanan teaches graphically displaying a feature to indicate an urgency of a bundle with respect to a sensitivity of issues for customers (para. [0033] users (e.g., customers).  para. [0055] number of critical events contained in the set, number of devices affected by the issue.  para. [0056] criticality, most significant event.   para. [0058] cluster may present a potential failure condition in the making that may bring down a potentially critical… section of the network, if the failure occurs.  para. [0112] ranked across the different severity levels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maheshwari with Lakshmanan’s disclosure of graphically displaying a feature to indicate an urgency of a bundle with respect to a sensitivity of issues for customers.  One of ordinary skill in the art would have been motivated to do so because Lakshmanan would have assisted users identifying and resolving problems in the network (para. [0009],[0033]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Lakshmanan, Szigeti, Gefen, Brugler, and Hasan et al. US Patent Publication No. 2013/0007624 (“Hasan”).


Hasan teaches a GUI that is part of a server at a Network Operations Center (para. [0044] GUI is a Java based graphical user interface that is provided by the management server.   para. [0051] network operations center's network management server 200a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maheshwari and Lakshmanan with Hasan’s disclosure of a GUI that is part of a server at a Network Operations Center.  One of ordinary skill in the art would have been motivated to do so because Maheshwari discloses that the user interface may be displayed at a network operation center (para. [1613] interface is appropriate for desktop use or for a wall-mounted display in a network operations center (NOC)), and Hasan would have enabled the interface to be provided locally.  Furthermore, Hasan’s GUI would have additionally provided a user with an interface for management of the network.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	McColl et al. US Patent Publication No. 2007/0129893 (para. [0123] The position of each bubble represents the likelihood of each of the events and the size of each bubble represents the impact of each event).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445